DETAILED ACTION

Status of the Application
	In response filed on March 25, 2022, the Applicant amended claims 1, 2, 5, 6, 11-13, 15, and 16.  Claims 1-20 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments and arguments with respect to the priority date are persuasive only in part. Independent claims 1 and 11 have been amended such that they are now fully supported by additional priority documents. However, various claims still recite various limitations not supported by Provisional Application 61/437,097 and/or other priority documents. Please refer to the “Priority” section for a detailed explanation of priority date entitlement. 


Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-20 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant's claims are not directed to any abstract idea in accordance with the subject- matter groupings of abstract ideas enumerated in the 2019 Guidance….The claimed subject-matter does not represent one of the "mathematical concepts," "certain methods of organizing human activity," or "mental processes" enumerated within the 2019 Guidance….In contrast to "organizing human activity," the claimed solution provides an automatic method of automatically linking a consumer with a set of benefits, and automatically selecting and ordering a subset of benefits based on timing.”

Examiner respectfully disagrees with Applicant’s first argument.
	Identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), and providing them with an ordered/ranked list of these benefits amounts to (at least) an advertising, marketing or sales activity or behavior. The identified limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. Applicant has not shown that this does not amount to an advertising/marketing, or sales activity/behavior. Emphasizing that these activities are performed “automatically” or that the method is “automatic” does nothing to change this conclusion. At most, the method is “automatic” inasmuch as it is being claimed as being executed by a general purpose computer. This is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.

Applicant specifically argues that 
2)	“Applicant respectfully submits that the elements recited by the pending independent claims place meaningful limits on any alleged abstract idea or judicial exception and are integrated into a practical application through at least the following aspects. First, independent claims 1 and 11 are directed to automatically generating an ordered list of benefits matching a consumer's interest based on authentications of affiliate and consumer with a shared online community…That is, the claims provide an authentication of members of "an online community," including "said first affiliate and said consumer", such that "only said members are capable of providing benefit information to said computer system." These are meaningful limitations that add more than generally linking the use of the abstract idea to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in social media and computer technology, similar to the elements in DDR Holdings. DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Like DDR Holdings, these limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application


Examiner respectfully disagrees with Applicant’s second argument. 
	The only “addition limitations” found in these limitations is the suggestion that the community is “online” and that information is stored in “a memory of a computer system”. These requirements amount to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). There is no internet-centric problem that is solved by a technical solution here. For example, there is nothing rooted in technology about “authenticating, individually, said affiliate…as being a member…entitled to access”, or the general suggestion that “said computer system is only accessible to authenticated members”. Authenticating membership status is not uniquely technical, the same “solution” exists outside of computer embodiments, and the functions are recited at such a high level of generality a PHOSITA would not recognize there to be a solution that is necessarily rooted in “social media and computer technology”.  


Applicant specifically argues that 
3)	“second, independent claims 1 and 11 are directed to automatically generating an ordered list of benefits matching a consumer's interest based on search results, by different hardware working in concert…That is, the claims provide multiple hardware…working in concert to generate an ordered list of benefits matching the consumer's interest based on search results. The meaningful limitations placed upon the application of the claimed invention show that the claims are not directed to performing mathematical operations on a computer alone, similar to SiRF Tech. SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). Like SiRF Tech, the combination of elements impose meaningful limits in that the operations are applied to improve an existing technology (benefit matching).”

Examiner respectfully disagrees with Applicant’s third argument. 
	Applicant’s argument is incommensurate with what is actually claimed. The claims do not provide “multiple hardware at different locations”. Claim 1 at most suggests the method is “computer-implemented”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Claim 11 at most requires that the claimed system comprises “a computer processor…a memory operationally connected to said processor, a search engine operationally connected to said processor, and a non-transient computer readable storage medium comprising computer executable instructions”. This does not amount to “multiple hardware at different locations”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that a “search engine” is not hardware, it is merely software/instructions used to retrieve data, something humans are capable of doing as well. For example, the search engine may be embodied as instructions stored in the general purpose computers memory. 
The computing device also is not part of the claimed system, and does not perform any of the method steps. Even if it were, a requirement to receive information (e.g., interest data) from a computing device amounts to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein computing devices (e.g., mobile device) replace human beings, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and/or iii) mere pre solution activity appended to the abstract idea (i.e., gathering data using computers). There is no inventive arrangement of multiple hardware elements at different locations. Even if positively recited as part of the claimed system, there would merely be two general purpose computers executing an abstract idea over the internet. This is markedly different than the GPS receiver and GPS satellites in SiRF Tech. Therefore, even if these elements were part of the claimed invention, they would not impose any meaningful limits on practicing the abstract idea, and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Applicant specifically argues that 
4)	“Third…, the claims provide methods of automatically linking said consumer with benefits…That is, the claims provide methods of automatically linking said consumer with a set of benefits, automatically selecting a subset of benefits from said set of benefits based on search and based on at least one location applicable to the subset of benefits, and automatically generating and displaying to said consumer an ordered list of benefits which is ordered based on a timing associated with each benefit. These additional elements apply the alleged abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The ordered list of benefits is meaningful because it provides a user an instant feedback whenever the user provides user information and affiliated enabling organization information. The ordered list of benefits is also meaningful for the user to immediately obtain auto-ordered benefit information from both affiliated and non-affiliated enabling organizations..”

Examiner respectfully disagrees with Applicant’s fourth argument. 
	None of the limitations cited by Applicant here are “additional limitations”. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). “Linking” a consumer with benefits and receiving data and “analyzing” the data and selecting benefits based on the analyzed data are all part of the abstract idea. As such, these limitations cannot serve to “apply the abstract idea in a meaningful way”. Furthermore, the claims mention nothing of “instant feedback” or anything being “auto-ordered”. A requirement to generate an ordered list of benefits based on a discount value is not an “additional limitation”. The requirement to generate an ordered list of benefits based on timing (which, Examiner notes, is only a requirement for claim 11 and not claim 1) is part of the abstract idea (i.e., part of the abstract advertising/marketing/sales idea recited by the claims), regardless of whether there is an advantage to doing so. A subjective/business improvement or advantage associated with an idea itself does not make an idea any less abstract. 


	Applicant’s arguments, with respect to the rejection of amended claims 1 and 11 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. Examiner notes that, because the priority date for claims 2, 3, 5, 6, 8-10, 12, 13, 15, 16, and 18-20 has not changed, Applicants argument regarding these claims is not persuasive.


Priority

	The instant application has a filing date of November 2, 2020, and claims priority as a continuation (CON) of application 16/215,403, which claims priority as a continuation-in-part (CIP) of application # 15/701,068, which claims priority as a CIP of application # 15/677,661, which claims priority as a CIP of application # 15/256,919, which claims priority as a CON of application # 14/499,960, which claims priority as a CON of application # 13/167,526, which claims priority to prior-filed provisional application # 61/437,097. Application 16/215,403 also claims priority to prior-filed provisional application # 62/629,902. Application 15/701,068 also claims priority to prior-filed provisional application # 62/385,591. Application 15/677,661 also claims priority to prior-filed provisional application # 62/375,210.

Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).

Claims 2, 3, 5, 6, 8-10, 12, 13, 15, 16, and 18-20 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one or more of the priority documents.

Dependent claims 2 and  12 include the claim elements
“ receiving route information for said consumer to travel from a first location to a second location, wherein said route information is provided from a ride planning system” (claims 2 and 12) 
 
The first mention of these features was found in provisional application 62/629,902, which was filed on February 13, 2018. Claims 3, 5, 13, and 15 depend from these claims, and similarly recite their own limitations first supported by provisional application 62/629,902. As such dependent claims 2, 3, 5, 12, 13, and 15 are therefore entitled only to the filing date of provisional Application # 62//629,902 (February 13, 2018).


Dependent claims 6 and 16 include the claim elements
“wherein the message displayed to said consumer is automatically displayed only when said consumer is within a second predetermined distance of the at least one location” (claims 6 and 16)
 
Although provisional Application # 61/437,097 mentions using a search radius/distance/vicinity/proximity to identify relevant benefits, the claims require use of two different predetermined distances. The first disclosure of what could reasonably be construed as two different predetermined distances was found in provisional application # 62/375,210. Claims 8 and 18 depend from these claims , and similarly recite their own limitations first supported by provisional application 62/375,210. As such, dependent claims 6, 8, 16, and 18 are therefore entitled only to the filing date of provisional Application # 62//375,210 (August 15, 2016).


Dependent claims 9, 10, 19, and 20 include the claim elements
“further comprising the steps of: (1) determining a suppression time window; -4- DM2\15547106.1PATENT Attorney Docket No.: BAKO1 012 CIP/C (F6096-00434) (m) determining a time duration from a time of a previous display of said first benefit to said consumer; and (n) displaying said message to said consumer only for the condition where the time duration is greater than the suppression time window.” (claims 9 and 19)
“further comprising the steps of: (1) determining a suppression time window; (m) determining a notification count, wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window; and (n) displaying said message to said consumer only for the condition where the notification count is less than a predetermined threshold” (claims 10 and 20)

 
The first mention of these features was found in provisional application 62/629,902, which was filed on February 13, 2018. As such, dependent claims 9, 10, 19, and 20 are therefore entitled only to the filing date of provisional Application # 62//629,902 (February 13, 2018).


Claim Interpretation

	Claims 1 and 11 recite "receiving search results generated by a search engine in response to receipt of consumer interest data submitted by said consumer through a computing device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraphs [0048]-[0049] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s disclosure mentions search engines accessible via the internet that provide “conventional search results” and/or “traditional search engines” in paragraph [0062] of Applicant’s published disclosure, the instant claims are not limited to internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0063] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0073] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) when the user accesses a compatible search engine (e.g., a search engine accessible via a public network… and  provides “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0073] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application) and/or claims 1-13 of U.S. Patent No. 5,864,822 (reference application 2) in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009) (hereinafter "Regmi”) and/or in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”) and/or in view of Felt et al. (U.S. PG Pub No. 2011/0106613 May 5, 2011 - hereinafter "Felt”) and/or in view of Barresse et al. (U.S. Patent No. 8,856,038 October 7, 2014 - hereinafter "Berresse”) and/or in view of Blandin (U.S. PG Pub No. 2019/0186928 June 20, 2019 - hereinafter "Blandin”) and/or in view of Brouhard (U.S. PG Pub No. 2012/0022930 January 26, 2012 - hereinafter "Brouhard”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-20, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-20 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Regmi and/or Meyer and/or Felt and/or Barresse and/or Blandin and/or Brouhard for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of U.S. Patent No. 6,266,648 and/or U.S. Patent No. 5,864,822 with respective teaching of Regmi and/or Meyer and/or Felt and/or Barresse and/or Blandin and/or Brouhard to arrive at each of claims 1-20 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims 1-20). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.




Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1-10 is/are drawn to methods (i.e., a process), while claim(s) 11-20 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-230 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 11) recites/describes the following steps; 
receiving, from a first affiliate of a first one of a plurality of enabling organizations, benefit information pertaining to a first benefit that said first affiliate knows is offered by said first enabling organization, wherein said first affiliate has an affiliation with said first enabling organization, said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate; 
receiving, from the first affiliate second benefit information pertaining to a second benefit that said first affiliate knows is offered by a second enabling organization of the plurality of enabling organizations, wherein said first affiliate has an affiliation with said second enabling organization, said affiliation being a pre-existing relationship with said second enabling organization that enables said first affiliate to obtain at least one benefit from said second enabling organization not otherwise available to said first affiliate;
receiving, from a consumer, wherein said consumer is affiliated with said first enabling organization, and wherein said consumer is not affiliated with said second enabling organization (i) enabling organization information pertaining to at least one of said plurality of enabling organizations wherein said consumer is affiliated with each said at least one enabling organization; (ii) consumer information including consumer identification information for identifying said consumer; 
authenticating, individually, said first affiliate and said consumer as each being a member of an community who each are entitled to access information pertaining to benefits offered by one or more of said plurality of enabling organizations; 
storing…said enabling organization information, said consumer information, and said first and second benefit information, wherein only affiliates of any of said plurality of enabling organizations, where said affiliates are members of said community, are capable of providing benefit information;37
automatically linking said consumer with a set of benefits, wherein said set of benefits comprises said first benefit and said second benefit, and wherein said set of benefits is based at least in part on said enabling organization information; 
receiving search results…in response to receipt of consumer interest data submitted by said consumer
analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results, wherein said subset of benefits comprises said first benefit and said second benefit;
determining a location applicable to said first benefit wherein said location is within a first predetermined distance of said consumer and 
displaying to said consumer a message including said first benefit wherein the message includes said location applicable to said first benefit

These steps, under its broadest reasonable interpretation, describe or set-forth aggregating benefit information and presenting benefits and related coupons for a customer based on information about the customer (e.g., proximity of venue associated with the benefit/coupon to the consumer), which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 11 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computer implemented  method” (claim 1)
“a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 11) 
“a memory operationally connected to said processor; and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 11)
“an online community” (claims 1 and 11)
“storing in a memory of a computer system” (claims 1 and 11)
“wherein said computer system is accessible to authenticated members of the online community” (claims 1 and 11)
“receiving…results generated by said search engine” (claims 1 and 11)
“data submitted by said consumer through a computing device” (claims 1 and 11)

The requirement to execute the claimed steps/functions using “computer implemented ” means (claim 1)” and/or “a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 11) and/or “a memory operationally connected to said processor; and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 11) and/or “storing in a memory of a computer system” (claims 1 and 11) and/or “analyzing…in said computer system” (claims 1 and 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that the phrases “wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 11) and “wherein said computer system is accessible to authenticated members of the online community” (claims 1 and 11) are not given patentable weight as this language is non-functionally related to the structure of the claimed system and functions being performed. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “an online community” (claims 1 and 11) and/or “receiving…results generated by said search engine” (claims 1 and 11) and/or “data submitted by said consumer through a computing device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to online identification/retrieval/display. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Even if the various data “receiving” steps  (e.g., “receiving, from a first affiliate of a first one of a plurality of enabling organizations, benefit information pertaining to a first benefit that said first affiliate knows is offered by said first enabling organization, wherein said first affiliate has an affiliation with said first enabling organization, said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate” – claims 1 and 11) were considered to be “additional elements” as opposed to being part of the abstract idea itself, limitations simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of this data/information would be required in any implementation of the idea, and because data gathering such as this has long been held by the courts to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-10 and 12-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer implemented ” means (claim 1)” and/or “a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 11) and/or “a memory operationally connected to said processor; and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 11) and/or “storing in a memory of a computer system” (claims 1 and 11) and/or “analyzing…in said computer system” (claims 1 and 11) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “an online community” (claims 1 and 11) and/or “receiving…results generated by said search engine” (claims 1 and 11) and/or “data submitted by said consumer through a computing device” (claims 1 and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, even if the various data “receiving” steps  were considered to be “additional elements” as opposed to being part of the abstract idea itself, these limitations simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, would additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising or benefit provisioning. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Applicant’s own specification provides further evidence (e.g., via a lack of technical description and/or written description) that these steps were routine and conventional at the time of the invention.

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use.

Dependent claims 2-10 and 12-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-10 and 12-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1, 4, 7, 11, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001) (hereinafter "Baker”)  in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009) (hereinafter "Regmi”) in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)

With respect to claims 1 and 11, Baker teaches a computer-implemented method for matching a consumer to available benefits and a benefits matching system and comprising;
a computer processor, (col 4 lns 20-68)
wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" – Examiner notes that this is non-functional descriptive material (i.e., fails to result in a structural characteristic of the processor) and is given no patentable weight)
a memory operationally coupled to said processor; (col 4 lns 20-68)
a search engine operationally coupled to said processor (7:1-4 & 8:10-30 “search routine may be used…enables the processor to search for and locate”)
a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of: (col 4 lns 20-68)
receiving, from a first affiliate of a first enabling organization of a plurality of enabling organizations, first enabling organization information wherein said first affiliate has an affiliation with said first enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving, from the first affiliate, second enabling organization information wherein said first affiliate has an affiliation with said second enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said second enabling organization that enables said first affiliate to obtain at least one benefit from said second enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving from a consumer, wherein said consumer is affiliated with said first enabling organization , and wherein said consumer is not affiliated with the second enabling organization;   ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org F is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
enabling organization information pertaining to said first enabling organization, (Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
and a consumer information including consumer identification information for identifying said consumer  (col 2 lns 53-56 data concerning the customer, col 5 lns 10-15, col 2 lns 54-56 types of goods they wish to purchase, col 3 lns 20-25 consumer interest data)
authenticating, individually, said first affiliate and said consumer as each being a member of said online community who each are entitled to access information pertaining to benefits offered by at least one of the plurality of enabling organizations; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" –therefore, Baker discloses authenticating the affiliation status of said first affiliate (e.g., customer #2) and said consumer as being a member who is entitled access information pertaining to benefits offered by at least one of the enabling organizations)
storing in a memory of a computer system said enabling organization information, said consumer information, and first and second benefit information offered by said first and second enabling organization (Fig 1 tags 14 and 16, col 2 lns 47-60, col 5 lns 5-50, Fig. 1 tags 26 “Benefit 1A” and “Benefit 2A”, col 5 lns 35-40, col 2 lns 55-60, col 4 lns 14-20 system necessarily has knowledge of available benefits (i.e. information regarding the benefits was provided) in order to facilitate their use (offer them))
wherein said computer system is accessible to authenticated members of an online community and only affiliates of any of said plurality of enabling organization wherein said affiliates are members of said online community; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" – therefore, Baker discloses wherein the system is accessible to authenticated members of the online community)
automatically linking said consumer with set of benefits, wherein said set of benefits comprises said first benefit, wherein said set of benefits is based at least in part on said enabling organization information (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving search results generated by a search engine in response to receipt of consumer interest data submitted by the consumer through a computing device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results and at least one location applicable to the subset of benefits, wherein said subset of benefits comprises said first benefit (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements and/or temporal redemption requirements and/or other limits/conditions per 5:36-42 “detailed information provided for each benefit…which permits the CPU to determine whether a particular benefit may be of use to a particular consumer…geographic locations where a particular benefit may be available” & 6:35-46 “whether…have some potential usefulness…geographic locations of benefit availability”) to select a subset of benefits from at least one of the first set of benefits, 8:25-52, see also 7:40-54 “departure locations…geographic area to which the consumer was willing to make his purchase” (both are “a location of the consumer”, 3:30-40 & 5:40-50 & 6:40-55 & 7:50-55 – based on at least one location applicable to the subset of benefits)
determining a location applicable to said first benefit (3:30-40, 5:40-50, 6:40-55, 7:50-55)
displaying to said consumer a message including said first benefit wherein the message includes said location applicable to said first benefit (claim 1 only) (8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40)
generating an ordered list of benefits based on the subset of benefits; displaying to said consumer a message comprising the ordered list of benefits (claim 11 only) (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore ordered list of benefits based on discount value)
Baker does not appear to explicitly disclose,
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”)
wherein only said members are capable of providing benefit information to said computer system
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
wherein said location is within a first predetermined distance of said consumer
wherein the ordered list of benefits is ordered based on timing associated with each benefit in the subset of benefits (claim 11 only)
However, Regmi discloses a method and system for matching a consumer to available benefits (abstract). In Regmi, each of the enrolled system users are affiliates of various enabling organizations. For example, a product manufacturer or a retailer/merchant may be considered an “enabling organization” because they may offer a benefit (e.g., coupon, discount) that is usable by consumers ([0023] & [0040]). This interpretation is consistent with Applicant’s own disclosure which suggests that while an enabling organization may be a credit card issuer, enabling organizations broadly encompass some entity that provides benefits/offers to consumers (see [0019]-[0020] & [0026]). The consumers that use the system (and each of the enabling organization) must enroll in the system ([0048] & [0061]). The participating member enabling organizations (e.g., product manufacturers, retailers, etc.) may create offers (e.g., coupons, discounts) that are only available to member users of the system (i.e., they are otherwise not available to the consumers if not for their association with the organizations through the program) ([0137]-[0141]). Therefore, enrolled users have an affiliation with each of the enabling organizations because they have a pre-existing relationship the enabling organizations (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer. Affiliate consumers must sign on to the system (i.e., must be “authenticated” by the system) in order to use the system (e.g., provide information, search/review available benefits, etc.,) ( (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations). Regmi further teaches 
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) (Fig 17 & Fig 20 &  [0136] – a reasonable interpretation of “first and second benefit information pertaining to a first and second benefit” is that the benefit information is a user-provided rating of an available benefit and Regmi shows that enrolled users (e.g., respective second affiliates, all of which are affiliates of each participating enabling organization) who have signed on (i.e., been authenticated by the system as being a member) can provide these ratings of benefits they know are offered by participant member enabling organizations (e.g., a first and second respective enabling organizations) – Regmi teaches wherein these ratings (i.e., “benefit information”) are analyzed along with consumer interest data and enabling organization data to determine whether or not a benefit is applicable consumer interest data ([0054] filtered in part by user ratings)-  as discussed above, each enrolled user in Regmi has a pre-existing relationship with each precipitant enabling organization (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer – Regmi therefore also teaches storing in a memory of a computer system said this “first benefit information” and analyzing this “first benefit information in said computer system to determine whether said first benefit is applicable to said consumer interest data”)
wherein only said members are capable of providing benefit information to said computer system (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations)
wherein said location is within a first predetermined distance of said consumer (Fig 8 & Fig 12 & [0129] & [0125] predetermine distance which may be user-specified & [0124] & [0175]  predetermined location may be current location of said consumer – Examiner notes that Regmi also discloses displaying to said consumer a message including said first benefit wherein the message includes said location applicable to said first benefit )
wherein the ordered list of benefits is ordered based on timing associated with each benefit in the subset of benefits (claim 11 only) ([0128]-[0129] & Fig 13 wherein the expiration date is a column and wherein the matching benefits may be ordered based on their expiration date (i.e., “ordered based on timing associated with each benefit in the subset of benefits”) 
Regmi illustrates it is advantageous to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”), wherein only said members are capable of providing benefit information to said computer system, wherein said location is within a first predetermined distance of said consumer, and wherein the ordered list of benefits is ordered based on timing associated with each benefit in the subset of benefits, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system and because it provides the convenience of only receiving offers that are appropriate for the user’s circumstance ([0005]-[0007], [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method  and system of Baker to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”), wherein only said members are capable of providing benefit information to said computer system, wherein said location is within a first predetermined distance of said consumer, and wherein the ordered list of benefits is ordered based on timing associated with each benefit in the subset of benefits, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system and because it provides the convenience of only receiving offers that are appropriate for the user’s circumstance.

Examiner notes Chow (cited at the end of this action) teaches an online platform where credit card members who are members of the platform may upload benefits offered by their credit card companies that they know are available.
Examiner notes FatWallet 2006 (cited at the end of this action) also teaches receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations. 
Examiner notes Sabnani (cited at the end of this action) also teaches authenticating, individually, said first affiliate as being a member of an online community who is entitled to access information pertaining to benefits offered by at least one of the enabling organizations
Examiner notes  prior art references Blackhurst and  Tietzen and Brunner (cited at the end of this action) discloses wherein only authenticated affiliates and members of the system are able to rate benefits

Baker and Regmi do not appear to explicitly disclose,
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
wherein said set of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
and wherein said subset of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are retrieved based on analyzed search results and location - the modification of Baker (which discloses selecting benefits based on analyzed search result and location) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
Meyer illustrates that it is advantageous to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated), because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization) and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Regmi to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated),, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members. Examiner notes that modifying the method and system of Baker (which discloses selecting benefits based on analyzed search result and location, and which discloses generating a list of benefits ordered based on a discount value) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and  that generates a list of benefits based on the selected second subset of benefits and ordered based on a discount value associated with each benefit in the selected second subset of benefits.
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated)) to Baker in view of Regmi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.



With respect to claims 4 and 14 , Baker teaches the method of claim 1 and the system of claim 11
wherein the message displayed to said consumer is automatically displayed on a  device running an application for the computer-implemented method for matching a consumer to available benefits (2:55-67, 4:20-67, 9:50-67 & 10:1-10)
Baker does not appear to disclose,
a mobile device running an application
However, Regmi further teaches
a mobile device running an application ([0029]-[0032] “PDA…mobile device…dedicated application…web browser…web-enabled”, )
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the mobile device (running an application upon which the message is displayed to said consumer) of Regmi for the device of Baker. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



With respect to claims 7 and 17 , Baker, Regmi, and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
wherein said first predetermined distance is selectable by said consumer
However, Regmi further teaches
wherein said first predetermined distance is selectable by said consumer (Fig 8 “radius”, Fig 12, claim 8)
Regmi suggests it is advantageous to include wherein said first predetermined distance is selectable by said consumer, because doing so can help the user to quickly identify a relevant available benefits corresponding to their interest/search information that are conveniently-located with respect to their current and future locations, which may increase user satisfaction (Fig 8 “radius”, Fig 12, claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker to include wherein said first predetermined distance is selectable by said consumer, as taught by Regmi, because doing so can help the user to quickly identify a relevant available benefits corresponding to their interest/search information that are conveniently-located with respect to their current and future locations, which may increase user satisfaction.





	Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claims 1 and 11 above, and further in view of in view of Felt et al. (U.S. PG Pub No. 2011/0106613 May 5, 2011 - hereinafter "Felt”)  

With respect to claims 6 and 16 , Baker, Regmi, and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
wherein the message displayed to said consumer is automatically displayed only when said consumer is within a second predetermined distance of the venue
However, Felt teaches
wherein the message displayed to said consumer is automatically displayed only when said consumer is within a second predetermined distance of the venue ([0033] & [0038] & [0084] & [0090] message to alert/notify the user of available benefits based on threshold distance to the location which is a second threshold because it is used to trigger the display as opposed to the search radius)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include wherein the message displayed to said consumer is automatically displayed only when said consumer is within a second predetermined distance of the venue, as taught by Felt, in the method and system of Baker in view of Regmi in view of Meyer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would help the user to quickly identify a relevant available benefits that are conveniently-located with respect to their current and future locations, which may increase user satisfaction.


With respect to claims 8 and 18 , Baker, Regmi, Meyer, and Felt teach the method of claim 6 and the system of claim 16. Baker does not appear to disclose,
wherein said second predetermined distance is selectable by said consumer
However, Felt teaches
wherein said second predetermined distance is selectable by said consumer ([0090] user-selectable,  [0033] & [0038] & [0084])
Felt suggests it is advantageous to include wherein said second predetermined distance is selectable by said consumer, because doing so can help the user to identify benefits/coupons that may be of interest to them which can increase user satisfaction ([0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer to include wherein said second predetermined distance is selectable by said consume, as taught by Felt, because doing so can help the user to quickly identify a relevant available benefits that are conveniently-located with respect to their current and future locations, which may increase user satisfaction.





	Claims 2, 3, 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claims 1 and 11 above, and further in view of in view of Barresse et al. (U.S. Patent No. 8,856,038 October 7, 2014 - hereinafter "Berresse”)  in view of Blandin (U.S. PG Pub No. 2019/0186928 June 20, 2019 - hereinafter "Blandin”)

With respect to claims 2 and 12 , Baker, Regmi, and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
receiving route information for said consumer to travel from a first location to a second location, wherein said route information is provided from a ride planning system
wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof (claim 12 only)
However, Berresse discloses a method and system for matching a consumer to available benefits (abstract). Berresse further teaches
receiving route information for said consumer to travel from a first location to a second location (11:51-59 & 12:51-62 & Fig 9 & CLAIM 1 – the system receives route information from a beginning location to an ending location)
wherein said venue is within a first predetermined distance of said route information  (11:51-59 “the returned list…may arise from vendors/merchants that are located within a desired range (e.g., 500 feet, 1 mile, 10 miles, etc.) along the route. The desired range can be pre-selected either by a user or set on the device by an administrator”, see also 12:51-62 & Fig 9, CLAIM 1 “returning, from the server to the client device, a promotional offer available from the vendor identified as being within the specified distance of the client device and within the specified proximity to the route of travel”)
Berresse suggests it is advantageous to include receiving route information for said consumer to travel from a first location to a second location, because doing so can help the user to quickly identify a relevant available benefits corresponding to their interest/search information that are conveniently-located with respect to their current and future locations, which may increase user satisfaction (11:51-59 & 12:51-62 & Fig 9 & CLAIM 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer to include receiving route information for said consumer to travel from a first location to a second location, wherein said venue is within a first predetermined distance of said route information, as taught by Berresse, because doing so can help the user to quickly identify a relevant available benefits corresponding to their interest/search information that are conveniently-located with respect to their current and future locations, which may increase user satisfaction

Baker, Regmi, Meyer and Berresse do  not appear to disclose,
wherein said route information is provided from a ride planning system
wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof (claim 12 only)
However, Blandin teaches
wherein said route information is provided from a ride planning system ([0057] & [0059] & CLAIM 1 route information is received from the navigation application or navigation application server)
wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof ([0002] & [0025] & [0057] the navigation application may be Waze application)
Blandin suggests it is advantageous to include wherein said route information is provided from a ride planning system and wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof, because doing so can help the system effectively and efficiently obtain this information ([0057] & [0059] & CLAIM 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer in view of Berresse to include wherein said route information is provided from a ride planning system and wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof, as taught by Blandin, because doing so can enable the system effectively and efficiently obtain this information.
Furthermore, as in Blandin, it was within the capabilities of one of ordinary skill in the art to modify the method and system of Baker in view of Regmi in view of Meyer in view of Berresse to include wherein said route information is provided from a ride planning system. Furthermore, as in Blandin, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable the system effectively and efficiently obtain this information, as is needed in Baker.


With respect to claim 3 , Baker, Regmi, Meyer, Berresse, and Blandin teach the method of claim 2. Baker does not appear to disclose,
wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof
However, Blandin teaches
wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof ([0002] & [0025] & [0057] the navigation application may be Waze application)
Blandin suggests it is advantageous to include wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof, because doing so can help the system effectively and efficiently obtain this information ([0057] & [0059] & CLAIM 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of Meyer in view of Berresse to include wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof, as taught by Blandin, because doing so can enable the system effectively and efficiently obtain this information.
Furthermore, as in Blandin, it was within the capabilities of one of ordinary skill in the art to modify the method of Baker in view of Regmi in view of Meyer in view of Berresse to include wherein said ride planning system is selected from the group consisting of: an Uber application, a Lyft application, a Waze application, a taxi application, and combinations thereof. Furthermore, as in Blandin, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would enable the system effectively and efficiently obtain this information, as is needed in Baker.

With respect to claims 5 and 15 , Baker, Regmi, Meyer, Berresse, and Blandin teach the method of claim 2 and the system of claim 12. Baker does not appear to disclose,
wherein the message displayed to said consumer is displayed on a mobile device running an application for the ride planning system
However, Blandin teaches
wherein the message displayed to said consumer is displayed on a mobile device running an application for the ride planning system ([0066]-[0068] the message displayed to said consumer is displayed on the mobile device running an application for the ride planning system (e.g., the device running the Waze application))
Blandin suggests it is advantageous to include wherein the message displayed to said consumer is displayed on a mobile device running an application for the ride planning system, because doing so can help the system effectively and efficiently obtain this information ([0057] & [0059] & CLAIM 1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer in view of Berresse to include wherein the message displayed to said consumer is displayed on a mobile device running an application for the ride planning system, as taught by Blandin, because doing so can enable the system effectively and efficiently obtain this information.




	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer in view of Barresse in view of Blandin, as applied to claim 12 above, and further in view of in view of  Baker (U.S. PG Pub No. 2015/0019337 January 15, 2015 – hereinafter "Baker ‘337”)

With respect to claim 13 , Baker, Regmi, Meyer, Berresse, and Blandin teach the system of claim 12. Baker does not appear to disclose,
wherein among the ordered list of benefits, a benefit that is active currently is displayed before a benefit that will become active in the future.
However, Baker ‘337 teaches
wherein among the ordered list of benefits, a benefit that is active currently is displayed before a benefit that will become active in the future ([0041] “available benefit information may be…displayed …based on temporal…factors…sorted based on timing, so that benefits that are active currently are displayed before benefits that will become active in the future”)
Baker ‘337suggests it is advantageous to include wherein among the ordered list of benefits, a benefit that is active currently is displayed before a benefit that will become active in the future, because doing so can increase user convenience ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of Meyer in view of Berresse in view of Blandin to include wherein among the ordered list of benefits, a benefit that is active currently is displayed before a benefit that will become active in the future, as taught by Blandin, because doing so can increase user convenience.





	Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claims 1 and 11 above, and further in view of Brouhard (U.S. PG Pub No. 2012/0022930 January 26, 2012 - hereinafter "Brouhard”)

With respect to claims 9 and 19 , Baker, Regmi,and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
 (h) determining a suppression time window; 
(i) determining a time duration from a time of a previous display of said first benefit to said consumer; 
and (j) displaying said message to said consumer only for the condition where the time duration is greater than the suppression time window
However, Brouhard discloses a method and system for matching a consumer to available benefits (abstract). Brouhard further teaches
(h) determining a suppression time window ([0108] -[0109] “user-level frequency and capping…during a particular time period” – therefore system determines the particular suppression time window)
(i) determining a time duration from a time of a previous display of said first benefit to said consumer ([0108]-[0109] “user-level frequency and capping…ensure…appropriate number of times…real-time counter…may take user-level exposure into account…during a particular time period…determine the last time a user was targeted with a particular offer…the duration after which that offer…may be shown again…may be identified…a user may not be targeted…more than every three weeks” – therefore the system inherently determines a time duration from a time of a previous display of said first benefit to said consumer when enforcing the frequency limits which include a required time period/window)
and (j) displaying said message to said consumer only for the condition where the time duration is greater than the suppression time window ([0108] -[0109] “user-level frequency and capping…ensure…appropriate number of times…real-time counter…may take user-level exposure into account…during a particular time period…determine the last time a user was targeted with a particular offer…the duration after which that offer…may be shown again…may be identified…a user may not be targeted…more than every three weeks” – therefore the system displays a message to said consumer only for the condition where the time duration is greater than the suppression time window (e.g., after the duration after which that offer may be shown again has elapsed))
Brouhard suggests it is advantageous to include determining a suppression time window, determining a time duration from a time of a previous display of said first benefit to said consumer, and displaying said message to said consumer only for the condition where the time duration is greater than the suppression time window, because doing so can reduce consumer annoyance/fatigue and because doing so may reduce financial liability on behalf of the offer provider ([0108]-[0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer to include determining a suppression time window, determining a time duration from a time of a previous display of said first benefit to said consumer, and displaying said message to said consumer only for the condition where the time duration is greater than the suppression time window, as taught by Brouhard, because doing so can reduce consumer annoyance/fatigue and because doing so may reduce financial liability on behalf of the offer provider.

With respect to claims 10 and 20 , Baker, Regmi, and Meyer teach the method of claim 1 and the system of claim 11. Baker does not appear to disclose,
(h) determining a suppression time window; 
(i) determining a notification count, wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window; 
and (j) displaying said message to said consumer only for the condition where the notification count is less than a predetermined threshold
However, Brouhard discloses a method and system for matching a consumer to available benefits (abstract). Brouhard further teaches
(h) determining a suppression time window ([0108] -[0109] “user-level frequency and capping…during a particular time period” – therefore system determines the particular suppression time window)
(i) determining a notification count, wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window; ([0108]-[0109] “user-level frequency and capping…ensure…appropriate number of times…real-time counter…may take user-level exposure into account…during a particular time period…determine the last time a user was targeted with a particular offer…the duration after which that offer…may be shown again…may be identified…a user may not be targeted…more than every three weeks…may determine the number of times a consumer has seen an offer and the total number of times the same offer may be shown to the consumer as defined by the campaign rules” – therefore the system inherently determines a notification count (e.g., zero, one, more than one), wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window)
and (j) displaying said message to said consumer only for the condition where the notification count is less than a predetermined threshold ([0108] -[0109] “user-level frequency and capping…ensure…appropriate number of times…real-time counter…may take user-level exposure into account…during a particular time period…determine the last time a user was targeted with a particular offer…the duration after which that offer…may be shown again…may be identified…a user may not be targeted…more than every three weeks” – therefore the system displays a message to said consumer only for the condition where the notification count is less than a predetermined threshold (e.g., for the condition where the notification count is less than a predetermined threshold of one notifications/dispays))
Brouhard suggests it is advantageous to include determining a notification count, wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window, and displaying said message to said consumer only for the condition where the notification count is less than a predetermined threshold, because doing so can reduce consumer annoyance/fatigue and because doing so may reduce financial liability on behalf of the offer provider ([0108]-[0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Baker in view of Regmi in view of Meyer to include determining a notification count, wherein the notification count represents the number of displays of said first benefit to said consumer within the suppression time window, and displaying said message to said consumer only for the condition where the notification count is less than a predetermined threshold, as taught by Brouhard, because doing so can reduce consumer annoyance/fatigue and because doing so may reduce financial liability on behalf of the offer provider.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.


“UseMyBenefits will revolutionize finding and using rewards and perks” (published on July 23, 2012 at PRNeswire.com, written by UseMyBenefits.com) discloses searching for affiliate benefits


Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621